Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Acknowledgement of Priority
Acknowledgement is made of applicant’s claim for foreign priority based on JP 2020-049602. Certified copy of the foreign priority document has been received. 
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 USC 101 for reciting subject matter not within the statutory category of process, machine, manufacture, or composition of matter. 
Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not within the statutory category of 35 USC 101. See MPEP 2106.03. 
Claim 5 recites a program that causes an information processing apparatus to perform / execute the method of claim 1. Thus, claim 5 is directed to “software per se”, which is not a process, machine, manufacture, or composition of matter. 
Claims 1-5 are rejected under 35 USC 101 as directing toward non-statutory subject matter. 
Claims 1-4 have been interpreted as to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For example, Claim 1 recites a natural language processing apparatus comprising first calculation unit configured to…, a second calculation unit configured to…., and a third calculation unit configured to…. Likewise, claims 2-4 recite input unit configured to, selecting unit configured to, and output unit configured to performing corresponding functions. This is a format consistent with traditional means-plus-function claim limitations that replace the term “means” with the nonce term “unit” and recites respective functions.
Like “module”, “component” is a nonce word. A nonce word is simply a generic description for software or hardware that performs a specified function. Williamson v. Citrix Online, L.L.C., 792 F.3d 1339, 1350 (Fed. Cir. 2015).  According to the specification at ¶¶51-54, the various calculation units (152, 154, and 156), the input unit (receiving unit 170), selecting unit (unit 162), and output unit (transmitting unit 180) are implemented using a hardware CPU executing a computer program and communication unit hardware for receiving and transmitting. 
In other words, the components constitute a software + hardware combination that performs specified functions. As such, like generic terms “mechanism”, “element”, “device” and other nonce words, “unit” reflects nothing more than verbal construct may be used in a claim in a manner that is tantamount to using the word “means” because they typically do not connote sufficiently definite structure and therefore may invoke §112, para. 6 (i.e., § 112(f)). Williamson, 792 F.3d at 1350.
Claim 1 recites a natural language processing apparatus (“machine”) comprising: 

a second calculation unit configured to calculate a distributed vector of the sentence based on the distributed vector of the word included in each sentence; and 
a third calculation unit configured to calculate a distributed vector of the classification word based on the distributed vector of each sentence associated with the same classification word.
Claim 5 recites a computer program that is not a process, machine, manufacture, or composition of matter as noted above. 
To distinguish ineligible claims that merely recite a judicial exception from eligible claims that require an implementation of judicial exception, the Supreme Court uses a two-step framework: Step One (Step 2A), determine whether the claims at issue are directed to one of those patent-ineligible concepts; and Step Two (Step 2B), if so, ask “what else is there in the claims?” to determine whether the additional elements transform the nature of the claim into a patent eligible application. Alice Corp. Pty. Ltd. v. CLS Bank Int’l., 134 S. Ct. 2347, 2355 (2014).
Step One (Step 2A) is a two prong test that requires the determination of whether the claims at issue are directed to an enumerated patent ineligible concept. See MPEP 2106.04. 
Step 2A Prong (1) requires the determination of the specific limitations in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea and determining whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated. See MPEP 2106.04(a).
The enumerated patent ineligible concepts comprising:
(a) Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b) Certain methods of organizing human activity – fundamental economic principles / practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules / instructions) and 
(c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See MPEP 2106.04(a).
If the claim recites an enumerated patent ineligible concept, then Prong (2) of Step One (Step 2A) requires the determination of whether the claim integrates the patent ineligible concept into a practical application. Individually and in combination, identifying whether there are any additional elements recited in the claim beyond the judicial exceptions and evaluating those additional elements to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. See MPEP 2106.04(d).
Under Step 2B, if the claim does not integrate the ineligible concept into a practical application and therefore directed to a judicial exception, evaluate whether the claim provides an inventive concept by determining whether there are additional elements, individually and in ordered combination
Step 2A Prong (1)
The “directed to” inquiry does not ask whether the claims involve a patent ineligible concept but, considered in light of the specification, whether the claim as a whole is directed to excluded subject matter or directed to an improvement to computer functionality. Enfish L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016).
Therefore, Prong (1) of Step 2A requires identifying specific limitations in the claims that recites (“describes” or “set forth”) an abstract idea and determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated. See MPEP 2106.04 (“Thus, it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim limitation(s) that the examiner believes may recite an exception) aligns with at least one judicial exception”).
Under Prong (1), claim 1 recites a natural language processing apparatus (“machine”) comprising: 
a first calculation unit configured to calculate a distributed vector of a word included in a plurality of sentences based on a database that manages the plurality of sentences associated with a classification word; 
a second calculation unit configured to calculate a distributed vector of the sentence based on the distributed vector of the word included in each sentence; and 
a third calculation unit configured to calculate a distributed vector of the classification word based on the distributed vector of each sentence associated with the same classification word.
Considered in light of the specification, US 2020/0082828 A1 at ¶13 (“a word is represented as a high-dimensional real number vector”, “The distributed representation claim 1 focuses a series of mathematical calculations to compute a plurality of real number vectors. 
Therefore, considered in light of the specification individually and in ordered combination, independent claims “described” mathematical calculations enumerated under category (a) Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.
Step 2A Prong (2). 
Under Prong (2) of Step 2A, the goal is to determine whether the claim is directed to the recited exception by evaluating whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. See MPEP 2106.04II(A). 
In particular, evaluating integration into a practical application requires identifying whether there are any additional elements recited in the claim beyond the judicial exception and evaluating those additional elements, individually and in combination, to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit (“CAFC”). See MPEP 2106.04(d). 
implements or applies that abstract idea (i.e., math formula) in a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect (e. g., transforming or reducing an article to a different state or thing), then the claim satisfies the requirements of §101. Diamond v. Diehr, 450 U.S. 175, 192 (1981); Gottschalk v. Benson, 409 U.S. 63, 70 (1972) (“Transformation and reduction of an article "to a different state or thing" is the clue to the patentability of a process claim that does not include particular machines”).
For example, in Enfish, the CAFC found it relevant to ask whether claims are directed to an improvement to computer functionality versus being directed to an abstract idea. Enfish, L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). The claims were specifically directed to a self-referential table for a computer database. Id. at 1337. In particular, the claim language required a four step algorithm specifically directed to a self-referential table for a computer database that improves upon prior art information search and retrieval systems by employing a flexible, self-referential table to store data. Id. at 1336-37. Therefore, the focus of the claims is on a specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), not on economic or other tasks for which a computer is used in its ordinary capacity. Id. at 1336.
On the other hand, the Supreme Court held that mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Alice, 134 S. Ct. at 2358. 
For example, in Alice, the Supreme Court held that data processing systems with data storage unit and transmission units were purely functional and generic and such recitation of  Id. at 2360.
In Benson, the Supreme Court held that a procedure for solving a given type of mathematical problem is an algorithm. Benson, 409 U.S. at 65. Whether the algorithm was in fact known or unknown at the time of the claimed invention, as one of the “basic tools of scientific and technological work”, it is treated as though it were a familiar part of the prior art (i.e., not new under 35 USC 101). Parker v. Flook, 437 U.S., 584, 591-92 (1978).
Specifically, the claim described a method of programming a general purpose digital computer to convert signals from binary-coded decimal form into pure binary form. Benson, 409 U.S. at 65. The algorithm / procedure set forth in the claims was a generalized formulation for programs to solve mathematical problems of converting one form of numerical representation to another. Id.  In particular, the conversion of binary coded decimals into pure binary form using a table: Id. at 66-67.
		2[3]      2[2]     2[1]     2[0]

   Decimal      (8)       (4)       (2)      (1)        Pure Binary

   0     =       0    +    0    +   0    +   0          =    0000
   1     =       0    +    0    +   0    +   2[0]       =    0001
   2     =       0    +    0    +   2[1] +   0          =    0010
   3     =       0    +    0    +   2[1] +   2[0]       =    0011
   4     =       0    +    2[2] +   0    +   0          =    0100
   5     =       0    +    2[2] +   0    +   2[0]       =    0101
   6     =       0    +    2[2] +   2[1] +   0          =    0110
   7     =       0    +    2[2] +   2[1] +   2[0]       =    0111
   8     =       2[3] +    0    +   0    +   0          =    1000
   9     =       2[3] +    0    +   0    +   2[0]       =    1001
  10     =       2[3] +    0    +   2[1] +   0          =    1010

The Supreme Court noted that the process may be performed without a computer by using the foregoing table in a mental process. Id. at 67.  Finally, the Supreme Court held that even though the formula for converting binary coded decimals into pure binary numerals has  Id. at 71-72.
On the other hand, in Diehr, the claims involved a method for curing rubber by using Arrhenius equation to constantly measuring actual temperature inside a mold and feeding the temperature measurements into a computer to repeatedly recalculate the cure time to open the press. Diehr, 450 U.S. at 178-79. Since the Supreme Court viewed the claims not as an attempt to patent a mathematical formula, but to an industrial process for molding of rubber products, the claims were statutory. Id. at 192-93.
The key here, as noted by the Court of Appeal for the Federal Circuit (CAFC), is that the Supreme Court in Diehr looked to how the claims "used that equation in a process designed to solve a technological problem in `conventional industry practice.'" McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016).When looked at as a whole, "the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer." Id. at 1312-13.
Individually, the natural language processing apparatus required by the claims (i.e., means plus function interpretation requiring a CPU executing a computer program) are akin to the recitation of purely functional and generic hardware (i.e., data processing system and data storage unit) in Alice that failed to offer any meaningful limitation beyond generally linking the use of a method to a particular technological environment. 
Further, the specification at ¶13 discloses “The distributed representation model is obtained by a learning process based on a database called a corpus, which is a large-scale integration of structured sentences of a natural language. This technique is well known in the natural language processing field”. 

As an ordered combination, there is no application of the first, second, and third calculation steps to solve any technological problem or to improve a specifically asserted computer functionality. Unlike the four step algorithm describing a self-referential table that itself is an improvement to computer database retrieval, the first, second, and third calculation steps do not improve a computer utilizing natural language processing but merely use the computer as a tool for calculating real number vectors.
Therefore, much like the general purpose digital computer to convert signals from binary-coded decimal form into pure binary form in Benson, the claims in the instant application comprising the first, second, and third calculation steps to perform mathematical calculations were loosely tied to a computer environment through general recitation of a natural language processing apparatus and conventional natural language processing technique to generate distributed representation model. In other words, the asserted claims used the computer to perform an abstract process rather than improving a specific asserted function or solving a technological problem using the calculation steps.  
Therefore, the claims do not integrate first, second, and third calculation steps into a practical application and the claims are instead directed toward patent ineligible mathematical calculations.
Step 2B Inventive Concept.
The Guideline stated that if the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and 
A patent may issue for the means or method of producing a certain result, or effect, and not for the result or effect produced. Diehr, 450 U.S. at 182 n. 7. Therefore, the focus is on whether the claim “focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery”. McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Enfish, 822 F.3d at 1336. Further, an inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces. BASCOM Global Internet Servs. v. AT&T Mobility, 827, F3d 1341, 1350 (Fed. Cir. 2016). 
In McRO, the CAFC noted that prior art method of generating morph weight set with values between “0” and “1” for computer animation of facial expressions are manually determined. McRO, 837 F.3d at 1304-5. The claimed improvement in McRO allowed computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators through the automated use of rules, rather than artists, to set the morph weights and transitions between phonemes. Id. at 1313. 
In particular, the claimed process used a combined order of specific rules that rendered information into a specific format that was then used and applied to create a sequence of synchronized, animated characters that prevent pre-emption of all processes for achieving automated lip-synchronization of 3-D characters. Id. at 1315. Therefore, the CAFC  Id. at 1302-03.
In other words, the claims were directed to the incorporation of claimed rules, not the use of the computer, that improved existing technological process by allowing automation of further tasks that goes beyond merely organizing existing information into a new form. Id. at 1314-15.
In BASCOM, the CAFC held that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior similar to concepts previously found to be abstract. BASCOM, 827 F.3d at 1348. However, the CAFC determined that the claims did not merely recite filtering content along with the requirement to perform it on the internet or on a set of generic computer components, nor did the claims preempt all ways of filtering content on the internet. Id. at 1350.
Rather, the inventive concept described and claimed was the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user that gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on an internet service provider “ISP” server. Id. By taking a prior art filter solution (one size fits all filter at internet service provider “ISP” server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention improves the performance of the computer system itself. Id. at 1351. 
On the other hand, implementation via computers does not offer a meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a Intellectual Ventures I L.L.C. v. Capital One Bank, 792 F.3d 1363, 1370-71 (Fed. Cir. 2015) (“Steps that do nothing more than spell out what it means to “apply it on a computer” cannot confer patent-eligibility). 
Similarly, limiting an abstract idea to one field of use do not convert otherwise ineligible concept into an inventive concept. Intellectual Ventures I L.L.C. v. Erie Indem. Co., 850 F.3d 1315, 1328 (Fed. Cir. 2017).  Neither does adding computer functionality to increase the speed or efficiency of the process confer patent eligibility on an otherwise abstract idea. Intellectual Ventures I, 792 F.3d at 1367 (citing Bancorp Servs., LLC v. Sun Life Insurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”)).    
For example, in Flook, claims required the use of a specific equation were unpatentable because they simply provided a new and presumably better method of calculating alarm limit values. Flook, 437 U.S. at 594-95.  The mathematical formula itself was an abstract idea and the computer implementation was purely conventional because the use of computers for automatic monitoring alarming was well known. Id. at 594.
In the instant application, the individual recitation of a natural language processing apparatus and an information processing apparatus in Claims 1 and 5 merely invoke generic machinery rather than focus on any particular technological device. The recitation of an apparatus utilizing conventional natural language processing is not the focus of any technological improvement, but merely used as a tool for making a series of mathematical 
As an ordered combination, unlike McRO that used a combined order of specific rules that rendered information into a specific format that is then used and applied to enable automation that goes beyond merely organizing existing information into a new form, a natural language processing apparatus for converting words and sentences into real number vectors failed to go beyond merely organizing existing information into a new form.
Further, as an ordered combination, unlike BASCOM that described an unconventional combination to provide both the benefits of a filter on a conventional local computer and the benefits of a filter on the conventional ISP server, the utilization of well known natural language processing technique utilizing distributed representation model merely perform its conventional established function to make a series of mathematical calculations to convert words and sentences into real number vectors.
Even if the calculations provided a new and presumably better method of calculating real number vectors for words and sentences or increase the speed or efficiency of the process, such outcome still fail to confer an inventive concept per the holdings of the Supreme Court in Flook and the CAFC in Intellectual Ventures I. 
Therefore, Claims 1 and 5 do not supply an inventive concept.
Dependent claims failed to integrate the abstract idea into a practical application or provide an inventive concept.
In particular, Claims 2-4 recite input unit, selecting unit, and output unit for receiving data, query data (i.e., compare tag vector of a search query with tag vector of a sentence per Alice. Such general linking of calculation steps to generic hardware and software for calculation, storage, and transmission do not integrate the mathematical calculation steps into a practical application or provides an inventive concept. 
For the above reasons, claims 1-5 are patent ineligible.
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;

(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1 and 5 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Bellegarda (US 2016/0307566 A1).
Regarding Claims 1 and 5, Bellegarda discloses a natural language processing apparatus (Fig. 5, phrase embedding system 500) comprising: 
a first calculation unit configured to calculate a distributed vector of a word included in a plurality of sentences based on a database that manages the plurality of sentences associated with a classification word (¶160, phrase embedding system 500 may embed phrases of each of a plurality of sentences identified in a set of data stored on a device on which the phrase embedding system 500 is implemented; ¶161, for each sentence, provide each word of the sentence to respective embedding unit 502 to provide a respective word representation in continuous (vector) space); 
a second calculation unit configured to calculate a distributed vector of the sentence based on the distributed vector of the word included in each sentence (¶162, concatenation unit 504 receives word vectors and concatenate the word vectors to form phrase vectors; ¶165, autoencoder 506 reduces the dimensionality of phrase vectors to provided encoded phrase vectors; ¶166, averaging unit 508 provides an average of the encoded phrases (a centroid of the encoded phrases) that serves as a representation of the sentence (i.e., sentence vector)); and 
a third calculation unit configured to calculate a distributed vector of the classification word based on the distributed vector of each sentence associated with the same classification ¶168, clustering unit 510 clusters the average / centroid of the encoded phrases (sentence vectors) in continuous (vector) space; ¶169 and ¶172-73, entropy computation unit 512 uses clusters of average encoded phrases (sentence vectors) to determine an indexing power of a phrase based on number of times the center word of the phrase occurs in each of the clusters and filter unit 514 determines the most discriminative phrase (thus, center word) with the highest indexing power in continuous (vector) space; i.e., the center word of the most discriminative phrase represents a cluster of sentences).
Regarding Claim 5, Bellegarda discloses a program causing an information processing apparatus to perform the calculation functions of claim 1 (¶30, software programs).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 USC 103(a) as being unpatentable over Bellegarda (US 2016/0307566 A1) in view of Zhu et al. (US 2017/0308613 A1).
Regarding Claim 2, Bellegarda does not disclose an input unit, selecting unit, and output unit. 
Zhu discloses a technique for associating words of a search query with categories representing clusters (Abstract) comprising an input unit configured to input a word (¶23, user enters search queries (keywords) into search engine; see Input Units of Fig. 9), a ¶27 and ¶46, extract keywords from search queries; ¶19 and ¶30-31, map keywords to vector space to create word vectors; ¶32 and ¶49, cluster analysis module 164 analyzes vectors to identify clusters of vectors to determine a cluster nearest to the keyword vector to determine a corresponding category associated with the keyword; ¶33, cluster analysis based on centroid model representing each cluster by a mean vector (i.e., Bellegarda, center word vector of the most discriminative phrase representing a cluster of averages / centroids representing respective sentences)), and an output unit configured to output the selected classification word (¶51, transmit the selected category to client).  
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the input unit, the selection unit, and the output unit in order to select a category associated with a cluster with a centroid closest to the distributed vector of the input word in order to implement information retrieval (Bellegarda, ¶174; Zhu, Abstract, find the cluster closest to the query keyword in order to retrieval category associated with the closest cluster).
Claims 3-4 are rejected under 35 USC 103(a) as being unpatentable over Bellegarda (US 2016/0307566 A1) in view of Zhu et al. (US 2017/0308613 A1) as applied to claim 2, in further view of Vaithyanathan et al. (US 5857179 A).
The combination of Bellegarda-Zhu does not disclose selecting a plurality of classification words.
Vaithyanathan discloses an information retrieval system that selects a plurality of classification words (Col 3, Rows 31-43, selecting and outputting a series of clusters in response to user queries, each cluster being categorized by a set of keywords) and output a plurality of selected classification words arranged in order of a similarity to distributed vector of input word (Col 10, Rows 20-42, keywords identifying clusters 105A-F are returned in response to query “backup” with distance indicator 108A-111A indicating the vector distance from centroid of respective cluster with document with centroid distance of 0.11 being more relevant to the query than later document), wherein when selecting the plurality of classification words, outputting a similarity between the distributed vector of the input word and the distributed vector of the selected classification word (Fig. 5, 106A, clusters returned in response to query are outputted in accordance to query’s vector distance to centroid of respective cluster; Col 10, 40-42, the cluster with centroid distance of .11 being more relevant to the query than following clusters).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the selecting unit to select a plurality of classification words and the output unit to output the selected classification words arranged in order of a similarity to the distributed vector of the input word in order to indicate which classification word (i.e., cluster centroid of retrieved information) is more relevant to the query than others (Vaithyanathan, Col 10, Rows 40-42).  
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2012/0253792 A1 discloses a method to generate individual embedding vector for each word of a sentence and to generate a sequence of n word embedding vectors to represent a sentence.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        09/10/2021